Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 14-19 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims “at least one fuel cell arranged for a reformation of a hydrocarbon and a hydrocarbon generation unit” in line 2.  Then, in lines 5-6, Applicant claims “an exothermal hydrocarbon reaction and an endothermal reformation reaction”.  It is unclear if “a reformation of a hydrocarbon” line 1 is the same as “an endothermal reformation reaction” of line 6.  Likewise, it is unclear if the hydrocarbon generation unit in line 2 is related to “an exothermal hydrocarbon generation reaction” of line 6.  As best understood, it appears as though Applicant intends for these to be related.  Rectifying this could look something like amending lines 5-6 to recite “wherein the fuel cell is thermally decoupled from the hydrocarbon generation unit so that an exothermal hydrocarbon generation reaction that occurs in the hydrocarbon generation unit and an endothermal reformation reaction that occurs within the fuel cell proceed without one reaction thermally interfering with the other,”.
In claim 1, Applicant claims “wherein at least one separation unit for separating carbon dioxide is arranged downstream to the hydrocarbon generation unit and connected thereto to separate non-combustible exhaust stream components.”  This limitation renders the claim indefinite.  It is not clear what the separation unit is used for.  Does it separate carbon dioxide or does it separate non-combustible exhaust stream components?  “Carbon dioxide” and “non-combustible exhaust stream components” do not encompass the same materials.  For purposes of this examination, the separation unit will be treated as one which removes any non-combustible exhaust stream component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-6, 8, 14-16 and 24-27 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Jahnke (US 2010/0047641).
Regarding claims 1 and 2, Jahnke discloses a fuel cell system comprising at least one fuel cell (100, see Fig. 1) arranged for a reformation of a hydrocarbon (see paragraph 22 which discloses internal reformation in the fuel cell stack 100) and a hydrocarbon generation unit (such as a methanation unit 117, 120, see paragraph 24) connected to an anode outlet of the fuel cell (see flow diagram in Fig. 1) for generating the hydrocarbon from carbon monoxide and hydrogen included in a partially unconverted exhaust stream of the anode outlet of the fuel cell (this is methanation), wherein the fuel cell is thermally decoupled from the hydrocarbon generation unit so that the exothermal hydrocarbon generation reaction and the endothermal reformation reaction proceed without one reaction thermally interfering the other (see Fig. 1 which illustrates no thermal connection between fuel cell stack 100 and methanation reactors 117,120),
wherein at least one separation unit for separating carbon dioxide is arranged downstream to the hydrocarbon generation unit and connected thereto to separate non-combustible exhaust stream components (see Fig. 1 which illustrates a liquid contact tower 122 downstream of the methanation unit 120 which is capable of contacting a liquid with the exhaust gas and is capable of being operated in a way to remove carbon dioxide or water).  It is noted that this limitation does not disclose any structure regarding the “separation unit” as it merely discloses what it is used for.  This limitation is being treated as being directed toward a method of operating the claimed apparatus and does not impart structure.  Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim”.
Regarding claim 3, Jahnke further discloses at least one separation unit is arranged downstream to the hydrocarbon generation unit and connected thereto to separate non-combustible exhaust stream components (condenser 122 is downstream of the methanation unit and is capable of separating water from the methanated gas).  In this interpretation, the separation unit for separating carbon dioxide and the separation unit for separating water are the same separation unit.
Regarding claim 4, Jahnke further discloses the hydrocarbon generation unit (117, 120) is connected to a hydrocarbon recycling conduit (126b) which is connected to an anode inlet of the fuel cell (see Fig. 1). 
Regarding limitations recited in claims 5, 6, 14 and 25-27 which are directed toward the composition of carbon dioxide and water in the hydrocarbon recycling conduit, the composition Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 8, Jahnke further discloses the separation unit comprises a membrane a washer (tower 122 washes the exhaust with water).  
Regarding claim 15, Jahnke further discloses a heat exchanger (116) is connected to the anode outlet of the fuel cell upstream to the hydrocarbon generation unit (see Fig. 1). 
Regarding claim 16, this claim recites an intended use for heat released during hydrocarbon generation (to evaporate a liquid).  Such a claim amendment does not set forth structurally what this process is.  As such, in the system of Jahnke, the heat from the methanation reaction can be used to evaporate water in the cooling tower 122. 
Regarding claim 24, Jahnke further discloses the at least one separation unit (122) is arranged downstream to the hydrocarbon generation unit (see Fig. 1 where tower 122 is downstream from 117 and 120) and connected thereto to separate non-combustible exhaust stream components that include water and carbon dioxide (see paragraph 26 which discloses separation of water from the methanated gas stream). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 18, 19, 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnke (US 2010/0047641) in view of Micheli (US 5,541,014) and Jahnke (US 2021/0218044, hereinafter Jahnke ‘044).
Regarding claims 18 and 13, Jahnke discloses a method of operating a fuel cell system according to claim 1, comprising: 
a) reforming of hydrocarbon in a fuel cell (see paragraph 22 which discloses internal reformation in the fuel cell stack 100); 
c) generating a hydrocarbon from carbon monoxide and hydrogen included in a partially unconverted exhaust stream of the anode outlet of the fuel cell in a hydrocarbon generation unit (such as a methanation unit 117, 120, see paragraph 24) to produce a hydrocarbon containing stream (methane), wherein the heat of the hydrocarbon generation is decoupled from the fuel cell so that the exothermal hydrocarbon generation reaction and the endothermal reformation reaction proceed without one reaction thermally interfering the other (see Fig. 1 which illustrates no thermal connection between fuel cell stack 100 and methantion reactors 117,120); and 
d) recycling of the produced hydrocarbon stream to the anode inlet of the fuel cell, in particular via a hydrocarbon recycling conduit (see paragraph 28 which discloses an exhaust stream recycling conduit 126b brings produced methane to the anode side of the fuel cell). 
Jahnke, however, does not teach recycling a part of the anode exhaust stream to the anode inlet.

Micheli teaches a fuel cell (7) which comprises an anode exhaust gas recycle stream (63) to assist in heat management of the reforming reaction in the fuel cell by transferring some heat from the exhaust to the feed stream of the anode inlet (col. 6 line 66-col. 7 line 2).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the recycle stream of Micheli to the process of Jahnke in order to assist in heat requirements for the endothermic reforming reaction by transferring exhaust heat to the inlet.  Furthermore, such a modification would place the recycling conduit upstream of the hydrocarbon generation unit, as claimed in claim 13.
Furthermore, Jahnke teaches removal of water from the hydrocarbon containing exhaust stream produced in step c) (water is removed in tower 122, see paragraph 26). Jahnke, however, does not explicitly disclose removing CO2 from the hydrocarbon containing stream.
Jahnke ‘044 also discloses a fuel cell system with a methanator (see abstract).
Jahnke ‘044 teaches taking removing carbon dioxide from the exhaust gas from the methanator in order to produce a valuable carbon dioxide stream which can be used for processes such as enhanced oil recovery, production of chemicals and food production (see paragraphs 40-42).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the carbon dioxide in the methanator exhaust stream of modified Jahnke, as suggested by Jahnke ‘044, in order to produce a valuable carbon dioxide stream which can be used for processes such as enhanced oil recovery, production of chemicals and food production.
Regarding claim 19, Jahnke further discloses a complete exhaust stream of the anode outlet of the fuel cell is fed into the hydrocarbon generation unit (see Fig. 1 which illustrates the entire anode exhaust (115) goes to the hydrocarbon generation unit (117).
Regarding claim 28, Jahnke further discloses the non-combustible exhaust stream components include carbon dioxide and water (see paragraph 26 which discloses separation of water from the methanated gas stream).
Regarding claim 29, Jahnke further discloses the heat released from the hydrocarbon generation unit is extracted from the fuel cell system via evaporation (see paragraph 22 which discloses the presence of water vapor which indicates evaporation within the system, removing heat). 

Claims 13, 18, 19, 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnke (US 2010/0047641) in view of Radovich (US 8,349,504) and Jahnke (US 2021/0218044, hereinafter Jahnke ‘044).
Regarding claims 18 and 13, Jahnke discloses a method of operating a fuel cell system according to claim 1, comprising: 

c) generating a hydrocarbon from carbon monoxide and hydrogen included in a partially unconverted exhaust stream of the anode outlet of the fuel cell in a hydrocarbon generation unit (such as a methanation unit 117, 120, see paragraph 24) to produce a hydrocarbon containing stream (methane), wherein the heat of the hydrocarbon generation is decoupled from the fuel cell so that the exothermal hydrocarbon generation reaction and the endothermal reformation reaction proceed without one reaction thermally interfering the other (see Fig. 1 which illustrates no thermal connection between fuel cell stack 100 and methantion reactors 117,120); and 
d) recycling of the produced hydrocarbon stream to the anode inlet of the fuel cell, in particular via a hydrocarbon recycling conduit (see paragraph 28 which discloses an exhaust stream recycling conduit 126b brings produced methane to the anode side of the fuel cell). 
Jahnke, however, does not teach recycling a part of the anode exhaust stream to the anode inlet.
Radovich also discloses a fuel cell system (see abstract).
Radovich teaches a fuel cell (10) which comprises an anode exhaust gas recycle stream to assist increase conversion of the hydrogen (col. 4 lines 64-67).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the recycle stream of Radovich to the process of Jahnke in order to increase hydrogen conversion.  Furthermore, such a modification would place the recycling conduit upstream of the hydrocarbon generation unit, as claimed in claim 13.
Furthermore, Jahnke teaches removal of water from the hydrocarbon containing exhaust stream produced in step c) (water is removed in tower 122, see paragraph 26). Jahnke, however, does not explicitly disclose removing CO2 from the hydrocarbon containing stream.
Jahnke ‘044 also discloses a fuel cell system with a methanator (see abstract).
Jahnke ‘044 teaches taking removing carbon dioxide from the exhaust gas from the methanator in order to produce a valuable carbon dioxide stream which can be used for processes such as enhanced oil recovery, production of chemicals and food production (see paragraphs 40-42).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the carbon dioxide in the methanator exhaust stream of modified Jahnke, as suggested by Jahnke ‘044, in order to produce a valuable carbon dioxide stream which can be used for processes such as enhanced oil recovery, production of chemicals and food production.
Regarding claim 19, Jahnke further discloses a complete exhaust stream of the anode outlet of the fuel cell is fed into the hydrocarbon generation unit (see Fig. 1 which illustrates the entire anode exhaust (115) goes to the hydrocarbon generation unit (117).
Regarding claim 28, Jahnke further discloses the non-combustible exhaust stream components include water (see paragraph 26 which discloses separation of water from the methanated gas stream).
Regarding claim 29, Jahnke further discloses the heat released from the hydrocarbon generation unit is extracted from the fuel cell system via evaporation (see paragraph 22 which discloses the presence of water vapor which indicates evaporation within the system, removing heat). 

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnke (US 2010/0047641) in view of Mitlitsky (US 2004/0224193).
Regarding claim 17, Jahnke teaches a fuel cell, but does not teach a structure which would allow the fuel cell to be operated in a reverse matter to achieve electrolysis.
Mitlitsky also disclose a fuel cell (see abstract).
Mitlitsky teaches a configuration which allows a fuel cell to be operated reversibly such that hydrogen/fuel can be produced in electrolysis mode and electricity can be produce in fuel cell mode based on the cost of fuel/electricity (paragraphs 20 and 24). Such a configuration results in maximum economic efficiency.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fuel cell of Jahnke to be operable in reverse mode, such as in Mitlitsky, in order to maximize economic efficiency with fluctuating electricity and fuel prices.

Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. Applicant’s arguments on pages 9-11 center around the premise that carbon dioxide cannot be removed from a MCFC anode exhaust because the CO2 is required for the cathode.  The Office respectfully disagrees with this argument.  The anode exhaust is not the sole source of carbon dioxide for an MCFC, as evidenced by the newly cited prior art Jahnke ‘044 which discloses carbon dioxide removal in an MCFC system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725